
	

113 S3004 IS: Dormant Therapies Act of 2014
U.S. Senate
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 3004
		IN THE SENATE OF THE UNITED STATES
		
			December 11, 2014
			Mr. Hatch (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To promote the development of meaningful treatments for patients.
	
	
		
			1.
			Short title
			This Act may be cited as the Dormant Therapies Act of 2014.
		
			2.
			Table of contents
			The table of contents for this Act is as follows:
			Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				Sec. 4. Capturing lost opportunities and creating new cures for patients.
				Sec. 5. Implementation and effect.
			
		
			3.
			Definitions
			In this Act:
			(1)The term biological product has the meaning given to that term in section 351 of the Public Health Service Act (42 U.S.C.
			 262).
			(2)The term Director means the Under Secretary of Commerce for Intellectual Property and Director of the United States
			 Patent and Trademark Office.(3)The term dormant therapy means a medicine designated as a dormant therapy under section 4(a).
				(4)
				The term drug has the meaning given to that term in section 201 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 321).
			
				(5)
				The term medicine means a biological product or a drug.
			(6)The term protection period, with respect to a dormant therapy, means the period that—(A)
					begins on the date on which the Secretary first approves an application under section
			 505(b) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(b)) or section 351(a)
			 of the Public Health Service Act (42 U.S.C. 262(a)) for the dormant
			 therapy for any indication; and
				
					(B)
					ends on the date that is 15 years after the date of such approval.
				
				(7)
				The term Secretary means the Secretary of Health and Human Services.
			(8)The term sponsor, with respect to a dormant therapy, is the person who takes responsibility for the designation and
			 development
			 of the dormant therapy. The sponsor may be a single entity or an entity
			 collaborating with one or more other entities.
			4.
			Capturing lost opportunities and creating new cures for patients
				(a)
				Designation as a dormant therapy
				The Secretary shall designate a medicine as a dormant therapy if—
				
					(1)
					the sponsor of the medicine submits a request for such designation meeting the requirements under
			 subsection (b), and the request has not been withdrawn under subsection
			 (d)(1); and
				
					(2)
					the Secretary determines that—
					
						(A)
						the medicine is being investigated or is intended to be investigated for an indication to address
			 one or more unmet medical needs;
					
						(B)
						a suitable clinical plan for such investigations of the medicine has been developed by the sponsor;
					
						(C)
						the sponsor intends to file an application pursuant to section 505(b) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 355(b)) or section 351(a) of the Public Health
			 Service Act (42 U.S.C. 262(a)) for approval or licensing of the medicine
			 for an indication described in subparagraph (A); and
					
						(D)
						at the time the request for designation is made, the medicine for which designation is being
			 requested contains,  in
			 the case of a drug an active moiety that is not the same as, and in the
			 case of a biological product an active moiety that is not highly
			 similar to, an
			 active moiety in a medicine for which an application under section 505 of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) or section 351 of
			 the Public Health Service Act (42 U.S.C. 262) has been submitted.
					
				(b)
				Requirements for request for designation as dormant therapy
				A request under subsection (a)(1) with respect to a medicine may be made only by the sponsor of the
			 medicine and shall contain each of the following:
				
					(1)
					A listing of all United States patents and applications for patents under which the sponsor has
			 rights and that
			 may be reasonably construed to provide protection for the medicine.
				
					(2)
					A waiver of patent rights to the extent required under subsection (c) to take effect, if at all, as
			 provided under subsection (c)(3).
				
					(3)
					Such additional information as the Secretary may require by regulation in order to determine
			 eligibility for designation under subsection (a).
				
				(c)
				Waiver of patent rights expiring after the protection period ends
				
					(1)
					Patent waiver
					
						(A)
						In general
						Subject to subparagraph (B), the request under this subsection shall include a waiver of the right
			 to enforce or otherwise assert any patent described in subsection (b)(1)
			 (or any patent issued on the basis of an application described in
			 subsection (b)(1)), which may expire after the end of the protection
			 period for the dormant therapy, against any applicable product described
			 in paragraph (2). The waiver shall be made by the owner of the patent or
			 application for patent, as the case may be.
					
						(B)
						Limitations on patent waiver
						Any patent waiver provided pursuant to this section, should it become effective—
						
							(i)
							shall have no effect during the protection period for the medicine to which the waiver relates; and
						
							(ii)
							shall have no effect with respect to the subject matter of a claimed invention in a patent that
			 does not provide any protection for such medicine with respect to an
			 applicable product described in paragraph (2).
						
					(2)
					Applicable products described
					An applicable product is described in this paragraph only if—
					
						(A)
						it is approved or licensed pursuant to an application that—
						
							(i)
							is filed under section 505(b)(2) or 505(j) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 355(b)(2), (j)) or section 351(k) of the Public Health Service Act (42
			 U.S.C. 262(k)); and
						
							(ii)
							references or otherwise relies upon the approval or licensure of the dormant therapy to which the
			 waiver relates; and
						
						(B)
						the approval or licensure of the product occurs after the expiration of the protection period
			 applicable to the
			 medicine to which the request under subsection (a)(1) relates.
					
					(3)
					Effective date of waiver
					A waiver under subsection (b)(2) with respect to a patent shall take effect, if at all, on the date
			 the Director publishes the notice required under subsection (e)(2)(F)
			 relating to the patent.
				
				(d)
				Withdrawal of request for designation, revocation by the secretary
				
					(1)
					In general
					The sponsor of a medicine may withdraw a request for designation under subsection (a)(1) with
			 respect to a medicine unless the medicine has been approved or licensed
			 under section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 355) or section 351 of the Public Health Service Act (42 U.S.C. 262). The
			 Secretary shall deny a designation request or revoke any designation
			 granted if at any time the Secretary finds that the sponsor is not in
			 compliance with subsection (c)(1) or (g)(1).
				
					(2)
					Effects of withdrawal of request or revocation of designation
					If the sponsor of a medicine withdraws a request under subsection (b) or the Secretary denies a
			 designation request or revokes a designation with respect to the medicine—
					
						(A)
						any patent waiver submitted under this section with respect to the medicine, but not yet effective,
			 is canceled and deemed a nullity;
					
						(B)
						any patent waiver that has taken effect under this section with respect to the medicine shall
			 remain in effect;
					
						(C)
						any patent term extension granted by the Director under subsection (e)(2) with respect to the
			 medicine shall be canceled, except that the Director shall maintain the
			 patent term extension for one patent, to be selected by the sponsor of the
			 medicine, for the period of extension that would have been applicable
			 under section 156 of title 35, United States Code; and
					
						(D)
						the designation, if made, otherwise shall be treated as never having been requested or made or
			 having effect.
					
					(3)
					Basis for revocation
					The Secretary may revoke a designation made under subsection (a), but only based upon a finding by
			 the Secretary under paragraph (1).
				
				(e)
				Guaranteed protections for dormant therapies
				
					(1)
					Applications filed during the protection period
					During the protection period for a dormant therapy, notwithstanding any other provision of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) or the Public
			 Health Service Act (42 U.S.C. 201 et seq.)—
					
						(A)
						absent a right of reference from the holder of such approved application for the
			 dormant therapy,
			 the Secretary shall not approve an application filed pursuant to section
			 505(b)(2) or section 505(j) of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 355(b)(2), (j)) or section 351(k) of the Public Health Service
			 Act (42 U.S.C. 262(k)) referencing or otherwise relying on the approval of
			 the dormant therapy;
					
						(B)
						the Secretary shall not approve—
						
							(i)
							an application filed pursuant to such section 505(b)(2) or 505(j) that references or otherwise
			 relies on the approval of a medicine that is not the dormant
			 therapy, was approved subsequent to the approval of the dormant therapy,
			 and contains the same active moiety as the active moiety in the dormant
			 therapy (or if the dormant therapy contains more than one active moiety,
			 all of the active moieties are the same); or
						
							(ii)
							an application filed pursuant to such section 351(k) that references or otherwise relies on the
			 licensure of a medicine that is not the dormant therapy, was
			 licensed subsequent to the licensure of the dormant therapy,
			 and contains an active moiety that is highly similar to the active moiety
			 in the dormant therapy (or if the dormant therapy contains more than one
			 active moiety, all of the active moieties are highly similar); and
						(C)the Secretary shall not approve an application filed pursuant to section 505(b)(1) of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 355(b)(1)) for a drug that
			 contains the same active moiety as the active moiety in the qualifying
			 medicine (or if the qualifying medicine contains more than one active
			 moiety, all of the active moieties are the same), or an application filed
			 pursuant to section 351(a) of the Public Health Service Act (42 U.S.C.
			 262(a)) for a biological product that contains an active moiety that is
			 highly similar to the active moiety in the qualifying medicine (or if the
			 qualifying medicine contains more than one active moiety, all of the
			 active moieties are highly similar), unless the information provided to
			 support approval of such application is comparable in scope and extent,
			 including with respect to design and extent of preclinical and clinical
			 testing, to the information provided to support approval of the
			 application for the qualifying medicine under section 505(b) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(b)) or section 351(a)
			 of the Public Health Service Act (42 U.S.C. 262(a)).
					(2)
					Patent term alignment with data package protection period
					
						(A)
						In general
						Notwithstanding any provision of title 35, United States Code, a sponsor of a medicine designated
			 as a dormant therapy under subsection (a)(1), upon the approval or
			 licensure thereof under section 505 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355) or section 351 of the Public Health Service
			 Act (42 U.S.C. 262), and in lieu of filing a patent term extension
			 application under section 156(d) of such title 35, shall be entitled to
			 patent term extensions in accordance with this paragraph.
					
						(B)
						Submission of final listing of patents and applications for patents following approval or licensure
						
							(i)
							Submission
							The sponsor of the dormant therapy, within a period to be set by the Director of not less than 2
			 months beginning on the date the Secretary approves or licenses the
			 dormant therapy, shall submit to the Director—
							
								(I)
								the listing of patents and applications for patents provided to the Secretary under subsection
			 (b)(1);
							
								(II)
								any revisions to such listing as may be required for compliance with subsection (b)(1); and
							
								(III)
								any documentation the Director may require from the patentee or patent applicant (as the case may
			 be) of the waiver of patent rights required under subsection (b)(2).
							
							(ii)
							Failure to provide sufficient documentation of waiver
							If the Director determines that the sponsor has not complied with the waiver requirements under
			 subsection (c), after providing the sponsor the opportunity to remedy any
			 insufficiency, the Director shall so notify the Secretary that the patent
			 waiver requirements for designation have not been satisfied.
						
						(C)
						Extension of patents
						
							(i)
							In general
							Unless the Director has notified the Secretary of a determination under subparagraph (B)(ii), for
			 each patent identified in a submission pursuant to subparagraph (B)(i),
			 and for each patent issuing based upon an application for patent so
			 identified, the Director shall, within the 3-month period beginning on the
			 date of the submission, extend the patent to expire at the end of the
			 protection period for the dormant therapy, if the patent would otherwise
			 expire before the end of the protection period. If the Director has so
			 notified the Secretary under subparagraph (B)(ii), the Director shall
			 extend one such patent, selected by the sponsor, for the period that would
			 have been applicable had an application for extension been filed under
			 section 156 of title 35, United States Code, with respect to such patent.
						
							(ii)
							Application of certain provisions
							During the period of an extension under clause (i)—
							
								(I)
								the rights under the patent shall be limited in the manner provided under section 156(b) of title
			 35, United States Code; and
							
								(II)
								the terms product and approved product in such section 156(b) shall be deemed to include forms of the active moiety of the dormant
			 therapy and highly similar active moieties that might be approved or
			 licensed by the
			 Secretary based upon an application filed under section 505(b)(2) or
			 505(j) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(b)(2),
			 (j)) or under section 351(k) of the Public Health Service Act (42 U.S.C.
			 262(k)) that references or otherwise relies upon the dormant therapy.
							
						(D)
						Interim patent extensions
						Notwithstanding any provision of title 35, United States Code, with respect to any patent listed
			 (or patent issuing on an application listed) under subsection (b)(1) that
			 would otherwise expire before the sponsor could make a submission under
			 subparagraph (B), the Director, upon application of the patentee, shall
			 grant to the patentee an interim extension of such patent, subject to the
			 limitations in section 156(d)(5)(F) of such title 35, for such period as
			 may be necessary to permit the sponsor to submit the listing under
			 subparagraph (B) and, if the patent is therein listed, to extend the
			 patent as provided under subparagraph (C). The Director may require, for
			 any patent extended under this subparagraph, that the sponsor of the
			 dormant therapy to which the patent relates provide periodic
			 certifications that development of the dormant therapy is continuing. The
			 Director may terminate any interim extension for which a required
			 certification has not been made.
					
						(E)
						Notice of extension
						For each patent that is extended under this paragraph, the Director shall publish a notice of such
			 extension and issue a certificate of extension described in section
			 156(e)(1) of title 35, United States Code.
					
						(F)
						Notice of waiver
						For each patent identified in a submission under subparagraph (B)(i), and each patent issuing based
			 upon an application for patent so identified, that expires after the end
			 of the protection period for the dormant therapy, the Director shall
			 publish a notice that the patent is subject to the limited waiver of the
			 right to enforce described in subsection (c)(1).
					
				(f)
				Certain FDA protections inapplicable
				If a medicine has been designated as a dormant therapy under subsection (a), the protections
			 otherwise applicable with respect to such medicine under sections 505A,
			 505E, and 527 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355a,
			 355f, 360cc) shall not apply. The preceding sentence shall not be
			 construed to affect any protections applicable with respect to a medicine,
			 including a medicine designated under section 526 of such Act (21 U.S.C.
			 360bb) for a rare disease or condition, under provisions other than such
			 sections 505A, 505E, and 527.
			
				(g)
				Development certifications
				
					(1)
					In general
					The Secretary shall require that the sponsor of a dormant therapy provide a certification that the
			 clinical plan under subsection (a)(2)(B) has been completed, and, that the
			 initial marketing approval or licensure for the qualifying medicine was
			 based on the investigations set forth in such clinical plan (including
			 modifications to the initial plan approved by the Food and Drug
			 Administration). Prior to receiving such certifications, the Secretary
			 shall require periodic certifications that the clinical plan under
			 subsection (a)(2)(B) is continuing.
				
					(2)
					Determination of noncompliance
					If the Secretary concludes that the sponsor has not complied with paragraph (1), after providing
			 the sponsor the opportunity to remedy any insufficiency, the Secretary
			 shall, for purposes of subsection (d)(1), determine that the sponsor is
			 not in compliance with the certification requirement under paragraph (1).
				
				(h)
				Collaboration
				Nothing in this section shall be construed as preventing a sponsor from collaborating with other
			 entities in developing a dormant therapy or applying for a dormant therapy
			 designation.
			5.Implementation and effect(a)Effective dateSubject to the provisions of this section, this Act shall take effect on the date of enactment.(b)Implementing regulationsThe Secretary, in consultation with the Secretary of Commerce, shall promulgate such regulations
			 and finalize such guidance as necessary to implement the provisions of
			 section 4. Such regulations or guidance shall take effect 18 months
			 after the date of enactment of this Act.(c)Limitation on determinations and designationsNotwithstanding any provision of section 4, the Secretary may not make a determination on a request
			 for designation by a manufacturer or sponsor under section 4(a) prior to
			 the effective date of the regulations under subsection (b) or 30 months
			 after the date of enactment of this Act, whichever occurs first, and the
			 Secretary may not designate a medicine under section 4(a) unless the
			 requirement under section 4(a)(2)(D) is met for such medicine as of the
			 effective date of the regulations under subsection (b) or 30 months after
			 the date of enactment of this Act, whichever occurs first.
